Citation Nr: 0403318	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether a July 1999 rating decision should be revised on 
the basis of clear and unmistakable error (CUE) for failing 
to provide separate ratings for left knee arthritis and for 
residuals of left knee medial meniscectomy.

5.  Entitlement to a rating in excess of 20 percent for 
status post left knee medial meniscectomy.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from January 11, 1988, to March 17, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a November 1999 rating decision the RO 
denied service connection for hypertension and a right knee 
disorder.  The veteran perfected his appeal of that 
determination and in June 2001 the Board remanded the case to 
the RO for additional development.  

In a July 2002 rating decision the RO denied service 
connection for PTSD, found a July 22, 1999, rating decision 
did not involve CUE in failing to establish a separate 
ratings for impairment due to arthritis of the left knee and 
for instability or subluxation of the left knee, reduced the 
veteran's traumatic arthritis of the left knee disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
from 30 to 0 percent effective from March 22, 2001, assigned 
a 20 percent disability rating for status post left knee 
medial meniscectomy under Diagnostic Code 5258 effective from 
March 22, 2001, and assigned a 10 percent disability rating 
for degenerative joint disease of the left knee under 
Diagnostic Codes 5010-5261 effective from March 22, 2001.  
The veteran has perfected his appeal for the issues of 
entitlement to service connection for PTSD and whether the 
July 22, 1999, rating decision involved CUE.

In a November 2002 statement of the case, the RO informed the 
veteran that service connection had been established for 
status post left knee medial meniscectomy, rated 20 percent 
disabling, and for degenerative joint disease of the left 
knee, rated 10 percent disabling.  In correspondence received 
by the RO later in November 2002 the veteran expressed 
disagreement with the compensation levels assigned for status 
post left knee medial meniscectomy and for degenerative joint 
disease of the left knee.  As a statement of the case has not 
been issued as to these matters, they must be remanded for 
additional development.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran testified at personal hearings before the 
undersigned Veterans Law Judge in March 2001 and in 
July 2003.  Copies of the transcripts of those hearings are 
of record.  

The issues of entitlement to service connection for 
hypertension, a right knee disorder, and PTSD, and 
entitlement to increased disability ratings for post left 
knee medial meniscectomy and degenerative joint disease of 
the left knee are addressed in the remand at the end of this 
decision.  The appeal as to these matters is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDING OF FACT

It is not "undebatable" that the assignment of separate 
ratings for arthritis of the left knee and for residuals of 
left knee medial meniscectomy would have manifestly changed 
the outcome of the July 22, 1999, rating decision.


CONCLUSION OF LAW

There was no CUE in the July 22, 1999, rating decision in not 
establishing separate disability ratings for left knee 
arthritis and for residuals of left knee medial meniscectomy.  
38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  Accordingly, 
the Board finds that it may proceed with an appellate review 
of this matter.

Factual Background

Service medical records show that the veteran's November 1986 
enlistment examination report noted he had injured his right 
knee playing high school football approximately 15 years 
earlier.  In a March 18, 1988, DD Form 220 the veteran stated 
there had been change in his physical condition during 
training.  

In his May 1995 application for VA benefits the veteran 
claimed he had fallen and sustained a left knee injury during 
training on March 14, 1988.  He reported he had been treated 
at the base clinic at Fort Leonard Wood, Missouri.  He also 
stated he presently had arthritis in the left knee.  

Private medical records show the veteran underwent a left 
knee medial meniscectomy in December 1971 and a right knee 
medial meniscectomy in April 1975.  The veteran was seen for 
complaints of left knee pain in November 1992 and thereafter.  
X-ray examination of the left knee in December 1992 revealed 
spurring and a calcification along the medial aspect of the 
medial-tibial plateau.  Additionally, very slight 
chondrocalcinosis was noted in the medial femoral-tibial 
articular cartilages.  Cartilage thickness was maintained and 
the joint was well aligned.  The impression was mild knee 
arthritis.

On VA orthopedic examination in September 1998 the veteran 
reported he experienced left knee problems including giving 
way and recurrent swelling.  The examiner noted left knee 
range of motion from 0 to 120 degrees.  There was positive 
medial joint line tenderness and significant pain on extremes 
of flexion.  There appeared to be a positive Lachman's sign, 
but no pivot could be appreciated.  He had anterior drawer 
and no end point was appreciated.  There was crepitation to 
the patellofemoral joint, but there was no evidence of 
effusion or patellar tenderness to palpation.  X-ray 
examination revealed decreased joint space medially with 
medial osteophyte formation.  The examiner's impression was 
that the veteran had mild degenerative joint disease likely 
secondary to his medial meniscus resection in high school and 
that there was evidence of an anterior cruciate ligament tear 
in service that could contribute to accelerated degenerative 
arthritis.  A November 1998 magnetic resonance imaging (MRI) 
scan revealed a large complex tear involving a markedly 
frayed medial meniscus, an anterior cruciate ligament tear, 
and moderate osteoarthritis to the left knee.

In a December 1998 rating decision the RO granted service 
connection for traumatic arthritis to the left knee.  A 20 
percent disability rating was assigned under Diagnostic Code 
5010-5257 effective from May 15, 1995.  

The veteran subsequently expressed disagreement with the 
assigned rating.  In a statement dated in February 1999, the 
veteran reported that he was seen at a VA facility at which 
time he was issued a knee brace for his left leg and was told 
that he must wear it all the time except when he was in bed 
sleeping.  

VA medical records confirm that the veteran was seen in 
February 1999 for complaints of pain and decreased range of 
motion of the left knee.  His complaints also included 
locking and giving way of the left knee.  Examination 
revealed flexion to 100 degree and extension to 5 degrees.  
He had no varus or valgus instability and drawer signs were 
negative.  He was referred to prosthetics for a left knee 
medial unloader brace.

In a July 22, 1999, rating decision the RO granted an 
increased 30 percent rating under Diagnostic Code 5010-5257 
effective from May 15, 1995, and notified the veteran that 
the rating was considered a full grant of the benefits sought 
on appeal.

At his personal hearing in March 2001 the veteran raised the 
issue of CUE in the July 22, 1999, rating decision in not 
establishing a separate disability rating for left knee 
traumatic arthritis.  In subsequent statements the veteran 
asserted the decision had been erroneous in not assigning 
separate ratings for moderate degenerative joint disease, for 
an anterior cruciate ligament tear, and for a large complex 
tear involving markedly frayed medial meniscus.  

In a July 2002 rating decision the RO found the July 22, 
1999, rating decision did not involve CUE, but that the 
evaluation under Diagnostic Code 5010-5257 had been 
inappropriate.  The RO assigned a 20 percent disability 
rating for status post left knee medial meniscectomy under 
Diagnostic Code 5258 effective from March 22, 2001, and a 
separate 10 percent disability rating for degenerative joint 
disease of the left knee under Diagnostic Codes 5010-5261 
effective from March 22, 2001.

At his personal hearing in July 2003 the veteran asserted 
that the July 1999 rating was clearly erroneous in failing to 
assigned a 30 percent rating under Diagnostic Code 5261 and a 
separate 20 percent rating under Diagnostic Code 5258.



Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

VA law at the time of the July 1999 rating decision provided 
that disability evaluations were to be determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule were to represent, as far as 
could be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).

The pyramiding of disability ratings, the evaluation of the 
same disability or manifestations under various diagnoses, 
was to be avoided.  38 C.F.R. § 4.14 (1998).  

The Rating Schedule provided that traumatic or degenerative 
arthritis established by x-ray findings was to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Limitation of motion required objective confirmation by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The Rating Schedule also provided disability ratings for 
limitation of flexion of the leg when flexion was limited to 
15 degrees (30 percent); flexion limited to 30 degrees (20 
percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Ratings were provided 
for limitation of extension of the leg when extension was 
limited to 45 degrees (50 percent); 30 degrees (40 percent); 
20 degrees (30 percent); 15 degrees (20 percent); 10 degrees 
(10 percent); and 5 degrees (0 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  Normal extension and flexion of 
the knee was from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (1998).

The Court had held that diagnostic codes predicated on 
limitation of motion did not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Court had also held that 
section 4.40 did not require a separate rating for pain, but 
merely provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A 20 percent rating was provided for semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5258 (1998).

The Rating Schedule also provided a compensable rating for 
impairment of the knee when there was evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  A July 1, 1997, VA 
General Counsel opinion had held that separate ratings could 
be allowed for traumatic arthritis and other knee impairment 
if the evidence demonstrated symptomatology for the 
respective disorders which was not duplicative or 
overlapping.  VAOPGCPREC 23-97; see 62 Fed. Reg. 63604 
(1997).

In this case, the Board concedes that the July 22, 1999, 
rating decision may have erroneously considered the criteria 
of Diagnostic Code 5257 in assigning the 30 percent rating.  
The RO's July 2002 rating decision and the veteran's 
statements are also construed as an acceptance of this fact.  
The Board, however, finds this error does not rise to the 
level of CUE because it is not "undebatable" that had this 
error (using inappropriate rating criteria) not been made it 
would have manifestly changed the outcome of the 
July 22, 1999, rating decision.  In fact, based upon the 
evidence of record at the time of that decision the 
evaluation under the more appropriate diagnostic codes 
warranted no more than a 10 percent rating under Diagnostic 
Code 5260, including as a result of pain and functional loss, 
and a maximum 20 percent rating under Diagnostic Code 5258.  
The combined rating would have been no more than 30 percent.  
See 38 C.F.R. § 4.25 (1998).  Thus, the outcome would not be 
manifestly changed from the originally assigned 30 percent 
rating.

The pertinent medical evidence of record at the time of the 
July 1999 rating decision included service department, VA, 
and private medical records indicating treatment for left 
knee pain and degenerative joint disease.  On VA orthopedic 
examination in September 1998 the veteran reported he 
experienced left knee problems including giving way and 
recurrent swelling.  The examiner noted left knee range of 
motion from 0 to 120 degrees, with positive medial joint line 
tenderness and significant pain on extremes of flexion.  
There appeared to be a positive Lachman's sign, but no pivot 
could be appreciated.  He had anterior drawer and no end 
point was appreciated.  There was crepitation to the 
patellofemoral joint, but there was no evidence of effusion 
or patellar tenderness to palpation.  X-ray examination 
revealed decreased joint space medially with medial 
osteophyte formation.  The November 1998 MRI scan revealed a 
large complex tear involving a markedly frayed medial 
meniscus, an anterior cruciate ligament tear, and moderate 
osteoarthritis to the left knee.  

Based upon the evidence of record at the time of the July 22, 
1999, rating decision and considering all applicable VA law, 
the Board finds combined separate evaluations under 
appropriate rating criteria did not warrant more than a 30 
percent rating.  Although at his July 2003 personal hearing 
the veteran asserted a 30 percent rating had been warranted 
under the criteria for Diagnostic Code 5261, there was no 
evidence demonstrating his left knee extension was limited to 
a compensable degree.  The examiner in September 1998 found 
no limitation of extension.  Flexion was limited to 120 
degrees with significant pain with extremes of flexion.  When 
the veteran was seen in February 1999 for complaints of pain 
and decreased range of motion of the left knee, examination 
revealed flexion to 100 degree and extension to 5 degrees.  
He had no varus or valgus instability and drawer signs were 
negative.  This evidence demonstrates that no more than a 10 
percent rating was warranted under Diagnostic Code 5260 or 
Diagnostic Code 5261.  The Board further finds that there is 
no objective evidence of any distinct left knee 
symptomatology as to warrant additional separate ratings 
under either Diagnostic Code 5257 or Diagnostic Code 5258 
that would result in a combined evaluation in excess of 30 
percent.  While the veteran was prescribed a knee brace in 
February 1999, examinations at that time and in September 
1998 were negative for instability.  The assignment of the 
maximum rating provided by Diagnostic Code 5258 would not 
have resulted in a combined rating in excess of the 30 
percent rating which had already been assigned.  Thus, it is 
clearly not "undebatable" that the assignment of separate 
ratings for arthritis of the left knee and for residuals of 
left knee medial meniscectomy would have manifestly changed 
the outcome of the July 22, 1999, rating decision.


ORDER

The appeal to establish CUE in a July 22, 1999, rating 
decision is denied.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  As noted 
above, on November 9, 2000, the VCAA became law.  The VCAA 
and the implementing regulations apply in the instant case.  
A review of the record indicates the veteran has not been 
adequately notified of the VCAA and how it applies to the 
present service connection and increased rating claims on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
Board notes that the medical evidence of record includes 
inconsistent findings as to the appropriateness of a 
diagnosis of PTSD and that clarification of the May 2002 VA 
examiner's opinion as to the relationship between the 
veteran's right knee disorder and his service-connected left 
knee disability is necessary.  Therefore, additional 
development is required prior to appellate review of this 
matter.

In addition, although the record includes medical evidence 
showing a present diagnosis of PTSD, the veteran's reported 
stressor in service (the presumed basis for the diagnosis) 
has not been verified.  The Court has held that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that the VA had adopted the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and held that the major 
effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should issue a statement of 
the case as to the issues of entitlement 
to increased ratings for status post left 
knee medial meniscectomy and for 
degenerative joint disease of the left 
knee.  The veteran and his representative 
should be advised that to perfect the 
appeal on this issue for Board review, he 
must submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the 
matters on appeal since December 2003.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.  

4.  The RO must make a specific 
determination, based on the complete 
record, as to whether the veteran was 
exposed to a claimed stressor or 
stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  The RO must 
specify for the record which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should be scheduled for 
appropriate VA examinations for specific 
opinions as to (1) whether it is as 
likely as not that he has PTSD (under 
DSM-IV criteria) related to a verified 
event in service, and (2) whether it is 
as likely as not that any pre-existing 
right knee disorder was aggravated to any 
degree by service or a service-connected 
disability.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinions given and reconcile the opinions 
with the other evidence of record.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  Whether or not any additional 
evidence or information is received, the 
RO should re-adjudicate the claims.  The 
RO must consider all applicable laws and 
regulations.  If the benefits sought 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



